MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET 274

DIRECTION GENERALE DE L'E ONOME
FORESTIERE ÿÿ

DIRECTION DES FORET.

Convention de Transformation Industrielle de Bois, pour la mise
en valeur de la superficie Forestière de 52.600 ha, située,
dans l'Unité Forestière d'Aménagement Sud 1 {Pointe-Noire).

Entre les soussignés :

Le Gouvernement de la République du Congo, représenté par son Excellence Monsieur
le Ministre de l'Economie Forestière et de l'Environnement, ci-dessous désigné « le
Gouvernement », d'une part,

Et

La Société COFIBOIS, représentée par son Mandataire, ci-dessous désignée « la
Société », d'autre part, .

Autrement désignés ‘ les parties ”.
IL a été convenu de conclure la présente convention, conformément à la palitique de

gestion durable des forêts et aux stratégies: de développement du secteur forestier
national, définies par le Gouvernement. CE
TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre | : De l’objet et de la durée de la convention

Article premier : La présente convention a pour objet la mise en valeur de la superficie
forestière de 52.600 ha située dans l'Unité Forestière d'Aménagement Sud 1 (Pointe-
Noire).

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter de
la date de signature de l'arrêté d'approbation de ladite convention.

Cette convention est renouvelable, après une évaluation, par l'Administration des Eaux
et Forêts, tel que prévu à l'article 30 ci-dessous.

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social de
la Société. i

Article 3: La Société est constituée en Société anonyme de droit congolais,
dénommée Compagnie Forestière et Industrielle des Bois en sigle COFIBOIS.

Son siège social est fixé à Pointe-Noire, Boîte Postale 99, République du Congo.

Il pourra être transféré en tout autre endroit de la République du Congo par décision de
la majorité des actionnaires, réunie en Assemblée Générale Extraordinaire.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois.

Afin de réaliser ses objectifs, elle peut signer des accords, rechercher des actionnaires
et entreprendre des actions pouvant développer ses activités, ainsi que toute opération
commerciale, mobilière se rattachant directement ou indirectement à l'objet de la
société.

Article 5: Le capital social de la Société est'fixé à F,CFA 30.000.000. Toutefois, il
devra être augmenté en une ou plusieurs fois, par voie. d'apport en numéraire, par
incorporation des réserves ou des provisions ayant vocation à être incorporées au
capital social et par apport en nature. 3 É « E k

: RÉ

Article 6: Le capital social, détenu entièrement par Monsieur Gaston Ernmanuel
GOMA, est composé de 300 actions d'une valeur unitaire de F.CFA 100,000... :
Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes
législatifs et réglementaires en vigueur.
TITRE DEUXIEME : DEFINITION DES CONCESSIONS FORESTIERES ATTRIBUEES

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment les arrêtés visés dans l'arrêté portant
approbation de cette convention, la Société est autorisé à exploiter la superficie
Forestière de 52.600 ha, située, dans l'Unité Forestière d'Aménagement Sud 1 (Pointe-
Noire).

La superficie attribuée à la Société COFIBOIS est définie ainsi qu'il sui :
Le point d'origine ©, est la gare Mvouti.

- le point A, est situé à 4400 mètres de O, suivant un orientement géographique
de 212°; ’

- le point B, est situé à 14.200 mètres, au sud géographique de À ;
- le point C, est situé à 21.000 mètres, à l'Est géographique de B;

- le point D, est situé à 12.000 mètres environ de C sur la rivière Loubomo, suivant
un orientement géographique de 325° ;

le point E, est situé sur le pont du CFCO, en suivant la rivière Loubomo en aval ;

- le polygone se referme en © à la gare de Mvouti, en suivant le CFCO en
direction de Pointe-Noire.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES

Chapitre | : Des engagements de la société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

- en effectuant des comptages systématiques: pour l'obtention des’ coupes
annuelles dont les résultats devront parvenir à la Direction Départementale de
l'Economie Forestière du Kouilou dans les délais prescrits par la réglementation
en vigueur. . { RSA

2 CP

- en transmettant les états de production à l'Administration "des ‘Eaux et Forêts,
dans les délais prévus par les textes réglementaires en vigueur

- en ne cédant, ni en ne sous-traitant l'exploitation de la superficie forestière
concédée.
Article 10 : La Société s'engage à atteindre le volume maximum annuel de la superficie
concédée, conformément au planning présenté dans le cahier de charges particulier,
sauf crise du marché ou cas de force majeure.

Article 11: La Société s'engage à mettre en valeur la superficie concédée,
conformément aux normes techniques établies par l'Administration des Eaux et Forêts
et aux prescriptions de ladite convention et aux dispositions du cahier de charges
particulier.

Article 12: La société s'engage à financer les travaux d'inventaire de la superficie
concédée.

Ces travaux seront réalisés dans un délai d'un an à compter de la date de signature de
la présente convention.

Un avenant à la présente convention sera signé entre les parties, après l'adoption du
rapport d'inventaire de planification de cette superficie, pour prendre en compte les
directives d'aménagement qui seront établies.

Article 13 : La Société s'engage à diversifier la production transformée de bois, selon le
programme d'investissement et le planning de production présentés dans le cahier de
charges particulier.

A cet effet, la Société soumet chaque année à la Direction Départementale de
l'Économie Forestière, un programme annuel d'investissements au moment du dépôt
des éléments pour l'obtention pour la coupe annuelle.

Article 14: La Société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au planning retenu dans le cahier de charges
particulier, sauf cas de force majeure, prévue à l'article 26 ci-dessous.

Pour couvrir les investissements, la société aura recours à tout ou partie de son cash-
flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long
termes. "

Article 15 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 16 : La Société s'engage à porter l'effectif du personnel de, 72 8135'agents, en
2008 selon les détails précisés au cahier de charges particulier. Rte

Article 17 : La Société s'engage à collaborer avec l'Administration des ÆEauk'êt Forêts,
pour une gestion rationnelle de la faune dans la superficie concédée.

Elle s'engage notamment à assurer le financement de la mise en place et du
fonctionnement de « l'Unité de Surveillance et de Lutte Anti-Braconnage » (USLAB),
suivant un protocole d'accord à établir avec la Direction Générale de l'Economie
Forestière. :
Article 18: La Société s'engage à réaliser les travaux spécifiques au profit de

Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales du Département du Kouilou, tels que prévus au cahier de charges particulier de
cette convention.

Chapitre Il : Des engagements du Gouvernement

Article 19: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

I! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 20 : Le Gouvernement s'engage à maintenir le volume maximum annuel de la
superficie forestière concédée jusqu'à l'adoption du rapport d'inventaire de planification,
sauf en cas de crise sur le marché de bois ou cas de force majeure.

Article 21 : Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention, à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION - RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 22: Certaines dispositions de la présente convention peuvent être révisées
lorsque les circonstances l'imposent, selon que l'intérêt des parties l'exige, ou encore
lorsque son exécution devient impossible en cas de force majeure.

Article 23: Toute demande de modification de la présente convention devra être
formulée par écrit, par l'une des parties qui prend l'initiative de la modification, avec les
propositions de modifications adressées à l'autre partie, deux mois avant.

Cette modification n'entrera en vigueur que si ellé est signée par- ES parties
contractantes. .

Chapitre Il : De la résiliation de la convention

Article 24 : En cas de non observation des engagements pris Ne la Socbté, la
convention est résiliée de plein droit, sans préjudice des poutsuites judiciaires, après
une mise en demeure restée sans effet , dans les délais indiqués, qui, dans tous les
cas, ne doivent pas dépasser trois mois.

Cette résiliation intervient également en cas de manquements graves à la législation et
à la réglementation forestières, dûment constatés et notifiés à la Société par
l'Administration des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.
Article 25 : Les dispositions de l'article 24 ci-dessus s'appliquent également dans le
c2s où la mise en œuvre de cette convention ne commence pas dans un délai d'un an,
mpter de la date de signature de son arrêté d'approbation, ou encore lorsque les
s du chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
article 26 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.
Chapitre III : Du cas de force majeure

Article 26: Est qualifié de «cas de force majeure » tout événement indépendant,
incertain et imprévisible, extérieur à la Société et susceptible de nuire aux conditions
dans lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue pas
un cas de force majeure.

Article 27 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période concernée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des parties peut
soumettre la situation à l'autre, en vue de sa résolution.

Les parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Article 28 : Les parties conviennent de régler à l'amiable tout différend qui résulterait de
l'exécution de cette convention.

Au cas où le règlement à l'amiable n'aboutirait pas, le litige sera porté devant le
Tribunal de Commerce du siège social de la Société.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

È

Article 29: En cas de faillite ou de résiliation de la convention, la" Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000, du 20 hovembre/2000
portant code forestier sont applicables de plein droit. es À

Article 30: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation sera effectuée
par les services précités qui jugeront de l'opportunité de sa reconduction.
FIOGEF/DF-SGF du 1% octobre 1998, sera approuvée par arrêté du Ministre
rgé des Eaux et Forêts, et entrera en vigueur à compter de la date de signature
it arrêté.

Fait à Brazzaville, le 23 Avril 2004

Pour la Société, Pour le Gouvernement,

Le Mandataire, Le Ministre de l'Economie Forestière
et dé l'Environnement,

1/28

Yvon Brice GOMA

